I concur in the opinion that Act No. 198 of 1918 does not violate Section 16 of Article III of the Constitution by extending its provisions further than its title indicates. The title of the act is sufficient. I concur also in the opinion that this act is not superseded by Act No. 186 of 1926, which provides for the mortgaging of a building, without the land on which it is located, only in cases where a mortgage is given on a lease and on the buildings belonging to the lessee on the leased premises. There is some doubt in my mind as to whether the recording, only in the chattel mortgage book, of a chattel mortgage on a building on the land of some one other *Page 467 
than the mortgagor, is a sufficient notice to a third person, buying or taking a mortgage on the land and the building. That question, however, does not seem to be presented by the intervener's petition for an injunction. The decree in this case ought to be merely an affirmance of the judgment appealed from, on the ground that, whatever right the intervener may have to claim a preference on the proceeds of the sale of the building, he has no right to prevent the sale by injunction. Inasmuch as the building is the only thing that was seized in the executory proceeding of Mrs. Buchler, I see no necessity for that part of the decree of this court ordering a separate appraisement and separate sale of the building.